Exhibit 10.15 FIRST AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of December 5, 2016 among KELLY RECEIVABLES FUNDING, LLC, as Seller KELLY SERVICES, INC., as Servicer THE VARIOUS CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO, THE VARIOUS RELATED COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO, THE VARIOUS PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO, THE VARIOUS LC PARTICIPANTS FROM TIME TO TIME PARTY HERETO, and PNC BANK, NATIONAL ASSOCIATION, as Administrator and LC Bank TABLE OF CONTENTS Page ARTICLE I AMOUNTS AND TERMS OF THE PURCHASES Section 1.1 Purchases 2 Section 1.2 Making Purchases. 5 Section 1.3 Purchased Interest Computation. 7 Section 1.4 Settlement Procedures. 8 Section 1.5 Fees. 13 Section 1.6 Payments and Computations, Etc. 13 Section 1.7 Increased Costs. 14 Section 1.8 Requirements of Law 15 Section 1.9 Funding Losses 16 Section 1.10 Taxes 16 Section 1.11 Inability to Determine Euro-Rate or LMIR 17 Section 1.12 Letters of Credit 18 Section 1.13 Issuance of Letters of Credit 18 Section 1.14 Requirements For Issuance of Letters of Credit 19 Section 1.15 Disbursements, Reimbursement 19 Section 1.16 Repayment of Participation Advances 20 Section 1.17 Documentation 21 Section 1.18 Determination to Honor Drawing Request 21 Section 1.19 Nature of Participation and Reimbursement Obligations 21 Section 1.20 Indemnity 23 Section 1.21 Liability for Acts and Omissions 23 Section 1.22 Extension of Termination Date 25 ARTICLE II REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS Section 2.1 Representations and Warranties; Covenants 25 Section 2.2 Termination Events 25 ARTICLE III INDEMNIFICATION Section 3.1 Indemnities by the Seller 26 Section 3.2 Indemnities by the Servicer 28 TABLE OF CONTENTS (continued) Page ARTICLE IV ADMINISTRATION AND COLLECTIONS Section 4.1 Appointment of the Servicer 28 Section 4.2 Duties of the Servicer 29 Section 4.3 Lock-Box Account Arrangements 30 Section 4.4 Enforcement Rights 30 Section 4.5 Responsibilities of the Seller 31 Section 4.6 Servicing Fee 32 ARTICLE V THE AGENTS Section 5.1 Appointment and Authorization 32 Section 5.2 Delegation of Duties 33 Section 5.3 Exculpatory Provisions 33 Section 5.4 Reliance by Agents 34 Section 5.5 Notice of Termination Events 34 Section 5.6 Non-Reliance on Administrator, Purchaser Agents and Other Purchasers 35 Section 5.7 Administrator, Purchasers, Purchaser Agents and Affiliates 35 Section 5.8 Indemnification 35 Section 5.9 Successor Administrator 36 ARTICLE VI
